United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2114
                                   ___________

Streambend Properties II, LLC;       *
Streambend Properties VIII, LLC,     *
                                     *
            Appellants,              *
                                     *
      v.                             *
                                     *
Ivy Tower Minneapolis, LLC; Jeffrey * Appeal from the United States
Laux; Gary Benson,                   * District Court for the
                                     * District of Minnesota.
            Appellees,               *
                                     *       [UNPUBLISHED]
Burnet Realty, LLC,                  *
                                     *
            Defendant,               *
                                     *
Commonwealth Land Title Insurance    *
Company; John Doe; Mary Rowe;        *
XYZ Corp.,                           *
                                     *
            Defendants.              *
                                ___________

                           Submitted: December 23, 2011
                              Filed: January 11, 2012
                               ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Streambend Properties II, LLC and Streambend Properties VIII, LLC appeal the
district court’s order dismissing their civil action for failure to state a claim. The court
concluded that plaintiffs failed to sufficiently plead the interstate-commerce element
of the claims brought under the Interstate Land Sales Full Disclosure Act, 15 U.S.C.
§ 1701 et seq. After careful de novo review, see Owen v. Gen. Motors Corp., 533
F.3d 913, 918 (8th Cir. 2008), we find that paragraphs 46 and 47 of the complaint
sufficiently pleaded this element. See Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 129 S.
Ct. 1937, 1949-50 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).
The complaint alleges that the defendants “made use . . . of the mails” and made false
representations “by . . . letters.” Given that Rule 8(a)(2) requires only “a short and
plain statement of the claim,” and that “[s]pecific facts are not necessary,” Erickson
v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), these statements were sufficient to
allege “use . . . of the mails” as required by 15 U.S.C. § 1703(a). Accordingly, we
reverse the dismissal of the Interstate Land Sales Full Disclosure Act claims in Counts
1 and 2 of the complaint, and we remand to the district court for further proceedings.
                          ______________________________




                                            -2-